     Case 2:19-cv-08777-CJC-GJS Document 19 Filed 02/20/20 Page 1 of 2 Page ID #:49




1
      Steven S. Soliman (285049)
      THE SOLIMAN FIRM
2     245 Fischer Avenue, Ste. D-1
3     Costa Mesa, CA 92626
      Telephone: 714-491-4111
4
      Fax: 714-491-4111
5     ssoliman@thesolimanfirm.com
6
      Attorneys for Plaintiff

7                        UNITED STATES DISTRICT COURT
8
                        CENTRAL DISTRICT OF CALIFORNIA
9
      THOMAS WHEELER, individually                 )   Case No. 2:19-cv-08777-CJC-GJS
10    and on behalf of all others similarly        )
      situated,                                    )   NOTICE OF DISMISSAL OF
11
                                                   )   ACTION WITH PREJUDICE AS
12    Plaintiff,                                   )   TO PLAINTIFF AND WITHOUT
                                                   )   PREJUDICE AS TO THE
13
      vs.                                          )   PUTATIVE CLASS
14    NEWPORT RIB COMPANY, INC.,                   )
15                                                 )
      Defendant.                                   )
16
                                                   )
17                                                 )
18
             NOW COMES THE PLAINTIFF by and through his attorneys to
19
      respectfully move this Honorable Court to dismiss this matter with prejudice as to
20
      his individual claims and without prejudice as to the putative Class pursuant to
21
      Fed. R. Civ. P. 41(a)(1)(A)(i). No Defendant has filed either an answer or a
22
      motion for summary judgment at this time, and no Court order is necessary
23
      pursuant to the Fed. R. Civ. P..
24
             Respectfully submitted this 20th Day of February, 2020,
25

26                                             By: s/Steven Soliman, Esq.
27
                                                 STEVEN S. SOLIMAN
                                                  Attorney for Plaintiff
28




                                         Notice of Dismissal - 1
     Case 2:19-cv-08777-CJC-GJS Document 19 Filed 02/20/20 Page 2 of 2 Page ID #:50




1     Filed electronically on this 20th Day of February, 2020, with:
2
      United States District Court CM/ECF system
3

4     Notification sent electronically via the Court’s ECF system to:
5
      Honorable Cormac J. Carney
6     United States District Court
7
      Central District of California

8
      This 20th Day of February, 2020.
9

10    s/Steven Soliman, Esq.
      STEVEN S. SOLIMAN
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         Notice of Dismissal - 2
